NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                      IN THE DISTRICT COURT OF APPEAL

                                      OF FLORIDA

                                      SECOND DISTRICT

IRA PARKER,                        )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D18-412
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Susan G. Barthle,
Judge.

Ira Parker, pro se.


PER CURIAM.

              Affirmed.



CASANUEVA, LUCAS, and BADALAMENTI, JJ., Concur.